—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered August 1, 1994, convicting defendant, upon his guilty plea, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 6 years to life, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. The record establishes an unequivocal waiver as a condition of the plea (see, People v Moissett, 76 NY2d 909; People v Aponte, 212 AD2d 157). Accordingly, appellate review of his suppression claim is foreclosed (People v Kemp, 255 AD2d 240). Concur— Rosenberger, J. P., Nardelli, Williams and Rubin, JJ.